

114 S579 RS: Inspector General Empowerment Act of 2015
U.S. Senate
2015-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 68114th CONGRESS1st SessionS. 579[Report No. 114–36]IN THE SENATE OF THE UNITED STATESFebruary 26, 2015Mr. Grassley (for himself, Mrs. McCaskill, Mr. Johnson, Ms. Baldwin, and Mrs. Ernst) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsMay 5, 2015Reported by Mr. Johnson, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Inspector General Act of 1978 to strengthen the independence of the Inspectors
			 General, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Inspector General Empowerment Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Removal of Inspectors General.Sec. 3. Additional authority provisions for Inspectors General.Sec. 4. Additional responsibilities and resources of the Council of the Inspectors General on
			 Integrity and Efficiency.Sec. 5. Reports and additional information.Sec. 6. Technical and conforming amendments.
 2.Removal of Inspectors GeneralThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 3—
 (A)in the section header, by inserting administrative leave; after removal;; (B)in subsection (b)—
 (i)by striking An Inspector General and inserting (1) An Inspector General; (ii)in paragraph (1), as so designated, by striking the last sentence; and
 (iii)by adding at the end the following:  (2)An Inspector General may not be placed in a paid or unpaid, nonduty status by the President—
 (A)unless the President, not later than 48 hours after the President issues the directive to place the Inspector General in such status, communicates in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government; and (B)for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the President a written recommendation for additional time, which is acted upon by the President, and the decision is communicated immediately to both Houses of Congress.
 (3)Nothing in this subsection shall prohibit a personnel action otherwise authorized by law.; and (2)in section 8G(e)—
 (A)in paragraph (2), by striking the last sentence; and (B)by adding at the end the following:
					
 (3)An Inspector General may not be placed in a paid or unpaid, nonduty status by the head of a designated Federal entity—
 (A)unless the head of the designated Federal entity, not later than 48 hours after the head of the designated Federal entity issues the directive to place the Inspector General in such status, communicates in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government; and (B)for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the head of the designated Federal entity a written recommendation for additional time, which is acted upon by the head of the designated Federal entity, and the decision is communicated immediately to both Houses of Congress.
 (4)Nothing in this subsection shall prohibit a personnel action otherwise authorized by law.. 3.Additional authority provisions for Inspectors General (a)Subpoena authority for Inspectors General To require testimony of certain personsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by section 2, is further amended—
 (1)in section 5(a)— (A)in paragraph (15), by striking and at the end;
 (B)in paragraph (16), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following:
						
 (17)a description of the use of subpoenas for the attendance and testimony of certain witnesses under section 6A.; and
 (2)by inserting after section 6 the following:  6A.Additional authority (a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act, is authorized to require by subpoena the attendance and testimony of certain witnesses, including a contractor with the Federal Government and any former Federal employee (but not including any Federal employee, who is otherwise obligated to provide testimony and cooperate with the Inspector General), necessary in the performance of the functions assigned by this Act, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court.
							(b)Panel review before issuance
 (1)Approval requiredBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena by a majority of a panel (in this section referred to as the Subpoena Panel), which shall be comprised of 3 members of the Council of the Inspectors General on Integrity and Efficiency, as designated by the Executive Chairperson of the Council of the Inspectors General on Integrity and Efficiency.
								(2)Time to respond
 (A)In generalExcept as provided in subparagraph (B), not later than 10 days after the date on which a request for approval to issue a subpoena is submitted under paragraph (1), the Subpoena Panel shall approve or deny the request.
 (B)Additional information for panelIf the Subpoena Panel determines that additional information is necessary to approve or deny a request for approval to issue a subpoena under subparagraph (A), the Subpoena Panel shall, not later than 20 days after the date on which the request is submitted—
 (i)request the additional information; and (ii)approve or deny the request.
 (3)Denial by panelIf a majority of the members of the Subpoena Panel votes to deny a request for approval to issue a subpoena under subparagraph (B)(ii), the subpoena may not be issued.
								(c)Notice to Attorney General
 (1)In generalIf the Subpoena Panel approves a request for approval to issue a subpoena under subsection (b)(2), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena.
 (2)Decision of Attorney GeneralNot later than 10 days after the date on which the Attorney General is notified under paragraph (1), the Attorney General may—
 (A)object to the issuance of the subpoena if the subpoena will interfere with an ongoing investigation; or
 (B)approve the issuance of the subpoena. (3)Issuance of subpoena approvedIf the Attorney General approves the issuance of the subpoena or does not object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena.
 (d)Inclusion in annual reportNot later than 1 year after the date of enactment of this Act, and every year thereafter, each Inspector General shall submit to the Chairperson of the Council of the Inspectors General on Integrity and Efficiency the number of times the Inspector General issued a subpoena under this section, which shall be included by the Chairperson in the annual report required under section 11(b)(3)(B)(viii).
 (e)Rule of constructionNothing in this section shall be construed to affect the exercise by an Inspector General of any testimonial subpoena authority established under any other provision of law..
 (b)Matching program and Paperwork Reduction Act exception for inspectors generalSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (g)(1)In this subsection, the terms agency, matching program, record, and system of records have the meanings given those terms in section 552a(a) of title 5, United States Code. (2)For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of 2 or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.
 (3)Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.
 (h)Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..
			4.Additional responsibilities and resources of the Council of the Inspectors General on Integrity and
 EfficiencySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(B), by striking Director of National Intelligence and inserting Intelligence Community; and (B)by amending paragraph (3)(B)(viii) to read as follows:
					
 (viii)prepare and transmit an annual report on behalf of the Council on the activities of the Council to— (I)the President;
 (II)the appropriate committees of jurisdiction in the Senate and the House of Representatives; (III)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (IV)the Committee on Oversight and Government Reform of the House of Representatives.; (2)in subsection (c)(1)—
 (A)in subparagraph (G), by striking and at the end; (B)by redesignating subparagraph (H) as subparagraph (I); and
 (C)by inserting after subparagraph (G) the following:  (H)receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than 1 Office of Inspector General; and;
 (3)in subsection (d)— (A)in paragraph (2)—
 (i)by striking subparagraph (C); (ii)by redesignating subparagraphs (A), (B), and (D) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
 (iii)in the matter preceding clause (i), as so redesignated, by striking The Integrity and inserting the following:  (A)In generalThe Integrity;
 (iv)in clause (i), as so redesignated, by striking , who and all that follows through Committee; (v)in clause (iii), as so redesignated, by inserting or the designee of the Director before the period at the end; and
 (vi)by adding at the end the following:  (B)Chairperson (i)In generalThe Integrity Committee shall elect 1 of the Inspectors General referred to in subparagraph (A)(ii) to act as Chairperson of the Committee (in this subsection referred to as the Chairperson).
 (ii)TermThe term of office of the Chairperson shall be 2 years.; (B)by amending paragraph (5) to read as follows:
					
						(5)Review of allegations
 (A)In generalNot later than 7 days after the date on which the Integrity Committee receives an allegation of wrongdoing against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), the allegation of wrongdoing shall be reviewed and referred to the Department of Justice or the Office of Special Counsel for investigation, or to the Integrity Committee for review, as appropriate, by—
 (i)a representative of the Department of Justice, as designated by the Attorney General; (ii)a representative of the Office of Special Counsel, as designated by the Special Counsel; and
 (iii)a representative of the Integrity Committee, as designated by the Chairperson. (B)Referral to the ChairpersonNot later than 7 days after the date on which an allegation of wrongdoing is referred to the Integrity Committee under subparagraph (A), the Integrity Committee shall determine whether to refer the allegation of wrongdoing to the Chairperson to initiate an investigation.;
 (C)in paragraph (6)— (i)in subparagraph (A), by striking paragraph (5)(C) and inserting paragraph (5)(B); and
 (ii)in subparagraph (B)(i), by striking may and inserting shall; (D)in paragraph (7)—
 (i)in subparagraph (B)— (I)in clause (i)—
 (aa)in subclause (III), by striking and at the end; (bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and
 (cc)by adding at the end the following:  (V)except as provided in clause (ii), ensuring, to the extent possible, that investigations are conducted by Offices of Inspector General of similar size;
 (VI)creating a regular rotation of Inspectors General assigned to investigate allegations through the Integrity Committee; and
 (VII)creating procedures to avoid conflicts of interest for Integrity Committee investigations.; (II)by redesignating clause (ii) as clause (iii); and
 (III)by inserting after clause (i) the following:  (ii)ExceptionThe requirement under clause (i)(V) shall not apply to any Office of Inspector General with less than 50 employees who are authorized to conduct audits or investigations.;
 (ii)by striking subparagraph (C); and (iii)by inserting after subparagraph (B) the following:
						
 (C)Completion of investigationIf an allegation of wrongdoing is referred to the Chairperson under paragraph (5)(B), the Chairperson—
 (i)shall complete the investigation not later than 120 days after the date on which the Integrity Committee made such a referral;
 (ii)if the investigation cannot be completed within the 120-day period described in clause (i), shall— (I)promptly notify the congressional committees described in paragraph (8)(A)(iii); and
 (II)brief the congressional committees described in paragraph (8)(A)(iii) every 30 days until the investigation is complete.
 (D)Concurrent investigationIf an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Chairperson may conduct any related investigation referred to the Chairperson under paragraph (5)(B) concurrently with the Department of Justice or the Office of Special Counsel, as applicable.
							(E)Reports
 (i)Integrity Committee investigationsFor each investigation of an allegation of wrongdoing referred to the Chairperson under paragraph (5)(B), the Chairperson shall submit to members of the Integrity Committee a report containing the results of the investigation.
 (ii)Other investigationsFor each allegation of wrongdoing referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Attorney General or the Special Counsel, as applicable, shall submit to the Integrity Committee a report containing the results of the investigation.
 (iii)Availability to CongressAny Member of Congress shall have access to any report authored by the Integrity Committee.; (E)by striking paragraph (8)(A)(iii) and inserting the following:
					
 (iii)submit the report, with the recommendations of the Integrity Committee, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and other congressional committees of jurisdiction; and
 (iv)following the submission of the report under clause (iii) and upon request by any Member of Congress, submit the report, with the recommendations of the Integrity Committee, to that Member.; 
 (F)in paragraph (9)(B), by striking other agencies and inserting the Department of Justice or the Office of Special Counsel; (G)in paragraph (10), by striking any of the following and all that follows through the period at the end and inserting any Member of Congress.; and
 (H)by adding at the end the following:  (12)Allegations of wrongdoing against special counsel or deputy special counsel (A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.
							(B)Authority of integrity committee
 (i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation to the same extent and in the same manner as in the case of an allegation against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), subject to the requirement that the representative designated by the Special Counsel under paragraph (5)(A)(ii) shall recuse himself or herself from the consideration of any allegation brought under this paragraph.
 (ii)Coordination with existing provisions of lawThis paragraph does not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this subsection involves section 2302(b)(8) of that title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of that title.
 (C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as may otherwise apply.
 (13)Committee recordsThe Chairperson of the Council shall maintain the records of the Integrity Committee.; and (4)by adding at the end the following:
				
 (e)Authorization of appropriations for CouncilFor the purposes of carrying out this section, there are authorized to be appropriated into the revolving fund described in subsection (c)(3)(B), out of any money in the Treasury not otherwise appropriated, the following sums:
 (1)$8,500,000 for fiscal year 2016. (2)$9,000,000 for fiscal year 2017.
 (3)$9,500,000 for fiscal year 2018. (4)$10,000,000 for fiscal year 2019.
 (5)$10,500,000 for fiscal year 2020. (6)$11,000,000 for fiscal year 2021..
			5.Reports and additional information
 (a)Report on vacancies in the offices of inspector generalThe Comptroller General shall— (1)conduct a study of prolonged vacancies in the Offices of Inspector General during which a temporary appointee has served as the head of the office that includes—
 (A)the number and duration of Inspector General vacancies; (B)an examination of the extent to which the number and duration of such vacancies has changed over time;
 (C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of the Inspector General to effectively carry out statutory requirements; and
 (D)recommendations to minimize the duration of such vacancies; (2)not later than 9 months after the date of enactment of this Act, present a briefing on the findings of the study conducted under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives; and
 (3)not later than 15 months after the date of enactment of this Act, submit a report on the findings of the study conducted under paragraph (1) to the committees described in paragraph (2).
 (b)Report on issues involving multiple offices of inspector generalThe Council of the Inspectors General on Integrity and Efficiency shall— (1)conduct an analysis of critical issues that involve the jurisdiction of more than 1 individual Federal agency or entity to identify—
 (A)each such issue that could be better addressed through greater coordination among, and cooperation between, individual Offices of Inspector General;
 (B)the best practices that can be employed by the Offices of Inspector General to increase coordination and cooperation on each issue identified; and
 (C)any recommended statutory changes that would facilitate coordination and cooperation among the Offices of Inspector General on critical issues; and
 (2)not later than 1 year after the date of enactment of this Act, submit a report on the findings of the analysis described in paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives.
					(c)Additional  information
 (1)In generalNot later than 6 months after the date of enactment of this Act, and every 6 months thereafter, the Office of Inspector General (in this subsection referred to as the Office) of each Federal agency or department shall submit to the appropriate committees of jurisdiction in the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives—
 (A)a report on each investigation conducted by the Office involving employees of the Federal agency or department, as applicable, receiving pay at the rate specified for GS–15 level or above of the General Schedule under section 5332 of title 5, United States Code, where misconduct was found but no prosecution resulted, including—
 (i)a detailed description of the facts and circumstances of the investigation; and (ii)a detailed description of the status and disposition of the matter, including—
 (I)if the matter was referred to the Department of Justice, the date of the referral; and (II)if the Department of Justice declined the referral, the date of the declination and an explanation of the reasons for the declination;
 (B)reports authored by the Office that are not available to the public; (C)a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation and what, if any, consequences the Federal agency or department imposed to hold that official accountable, provided that the Office obtains whistleblower consent before revealing any personally identifiable information to Congress;
 (D)a detailed description of any attempt by the Federal agency or department, as applicable, to interfere with the independence of the Office, including—
 (i)with communication between the Office and Congress; and
 (ii)with budget constraints designed to limit the capabilities of the Office; and (E)detailed descriptions of the particular circumstances of each—
 (i)investigation, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public;
 (ii)outstanding unimplemented recommendation of the Office, as well as the aggregate potential cost savings of those open recommendations; and
 (iii)incident where the Federal agency or department, as applicable, has resisted or objected to oversight activities of the Office or restricted or significantly delayed access to information, including the justification of the Federal agency or department for such action; and
 (F)a narrative description of any audit, evaluation, and investigation provided by the Office to the Federal agency or department, as applicable, for comment but not returned within 60 days.
 (2)Availability to members of CongressThe information described in paragraph (1) shall be available upon request by any Member of Congress.
				6.Technical and conforming amendments
			(a)Repeals
 (1)Inspector General Act of 2008Section 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.
 (2)Overseas contingency operationsSection 744 of the Financial Services and General Government Appropriations Act, 2009 (division D of Public Law 111–8; 123 Stat. 693; 5 U.S.C. App. 8L) is repealed.
				(b)Agency applicability
 (1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 8M—
 (i)in subsection (a)(1)— (I)by striking Each agency and inserting Each Federal agency and designated Federal entity; and
 (II)by striking that agency each place that term appears and inserting that Federal agency or designated Federal entity; and (ii)in subsection (b)—
 (I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and (II)in paragraph (2), by striking agency each place that term appears and inserting Federal agency and designated Federal entity; and
 (B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity. (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 180 days after the date of enactment of this Act.
 (c)Requirements for Inspectors General websitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by subsection (b)(1), is further amended—
 (1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and (2)by striking report or audit (or portion of that report or audit) each place that term appears and inserting report (or portion of that report).
				(d)Corrections
 (1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.
 (2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended—
 (A)in section 4(b)(2)— (i)by striking 8F(a)(2) each place that term appears and inserting 8G(a)(2); and
 (ii)by striking 8F(a)(1) and inserting 8G(a)(1); (B)in section 5(a)(13), by striking 05(b) and inserting 804(b);
 (C)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing; and (D)in section 8G(g)(3), by striking 8C and inserting 8D.
 (3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 3(a), by striking subpena and inserting subpoena;
 (B)in section 6(a)(4), by striking subpenas and inserting subpoenas; (C)in section 8D(a)—
 (i)in paragraph (1), by striking subpenas and inserting subpoenas; and (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena;
 (D)in section 8E(a)— (i)in paragraph (1), by striking subpenas and inserting subpoenas; and
 (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena; and (E)in section 8G(d)(1), by striking subpena and inserting subpoena.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Inspector General Empowerment Act of 2015. (b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Nonduty status of Inspectors General; supervision.Sec. 3. Additional authority provisions for Inspectors General.Sec. 4. Additional responsibilities and resources of the Council of the Inspectors General on
			 Integrity and Efficiency.Sec. 5. Reports and additional information.Sec. 6. Technical and conforming amendments.
 2.Nonduty status of Inspectors General; supervisionThe Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in section 3—
 (A)in the section header— (i)by striking supervision;; and
 (ii)by inserting administrative leave; after removal;; (B)in subsection (a)—
 (i)by striking and be under the general supervision of; and (ii)by striking or be subject to supervision by,;
 (C)in subsection (b)— (i)by striking An Inspector General and inserting (1) An Inspector General;
 (ii)in paragraph (1), as so designated, by striking the last sentence; and (iii)by adding at the end the following:
						
 (2)An Inspector General may not be placed in a paid or unpaid, nonduty status by the President— (A)unless the President, not later than 48 hours after the President issues the directive to place the Inspector General in such status, communicates in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government; and (B)for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the President a written recommendation for additional time, which is acted upon by the President, and the decision is communicated immediately to both Houses of Congress.
 (3)Nothing in this subsection shall prohibit a personnel action otherwise authorized by law.; and (2)in section 8G(e)—
 (A)in paragraph (2), by striking the last sentence; and (B)by adding at the end the following:
					
 (3)An Inspector General may not be placed in a paid or unpaid, nonduty status by the head of a designated Federal entity—
 (A)unless the head of the designated Federal entity, not later than 48 hours after the head of the designated Federal entity issues the directive to place the Inspector General in such status, communicates in writing to both Houses of Congress the reasons for such action, which shall be limited to evidence that the continued presence in the workplace of the Inspector General may—
 (i)pose a threat to the employee or others; (ii)result in loss of or damage to property of the Federal Government; or
 (iii)otherwise jeopardize legitimate interests of the Federal Government; and (B)for more than 10 days, unless the Integrity Committee of the Council of the Inspectors General for Integrity and Efficiency submits to the head of the designated Federal entity a written recommendation for additional time, which is acted upon by the head of the designated Federal entity, and the decision is communicated immediately to both Houses of Congress.
 (4)Nothing in this subsection shall prohibit a personnel action otherwise authorized by law.. 3.Additional authority provisions for Inspectors General (a)Subpoena authority for Inspectors General to require testimony of certain personsThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—
 (1)in section 5(a)— (A)in paragraph (15), by striking and at the end;
 (B)in paragraph (16), by striking the period at the end and inserting ; and; and (C)by inserting at the end the following:
						
 (17)a description of the use of subpoenas for the attendance and testimony of certain witnesses under section 6A.; 
 (2)by inserting after section 6 the following:  6A.Additional authority (a)Testimonial subpoena authorityIn addition to the authority otherwise provided by this Act and in accordance with the requirements of this section, each Inspector General, in carrying out the provisions of this Act, is authorized to require by subpoena the attendance and testimony of certain witnesses, including a current or former contractor with the Federal Government, a current or former subcontractor (at any tier) of a contractor with the Federal Government, a current or former grantee of the Federal Government, a current or former subgrantee of a grantee of the Federal Government, a current or former employee of such a contractor, subcontractor, grantee, or subgrantee, and any former Federal employee (but not including any Federal employee, who is otherwise obligated to provide testimony and cooperate with the Inspector General), necessary in the performance of the functions assigned by this Act, which subpoena, in the case of contumacy or refusal to obey, shall be enforceable by order of any appropriate United States district court.
							(b)Panel review before issuance
 (1)Approval requiredBefore the issuance of a subpoena described in subsection (a), an Inspector General shall submit a request for approval to issue a subpoena by a majority of a panel (in this section referred to as the Subpoena Panel), which shall be comprised of—
 (A)3 members of the Council of the Inspectors General on Integrity and Efficiency, as designated by the Chairperson of the Council of the Inspectors General on Integrity and Efficiency; or
 (B)in the case of a request by an Inspector General from the Intelligence Community, the 3 members designated under subparagraph (A) shall each be members of the Council of the Inspectors General on Integrity and Efficiency's Intelligence Community.
									(2)Time to respond
 (A)In generalExcept as provided in subparagraph (B), not later than 10 days after the date on which a request for approval to issue a subpoena is submitted under paragraph (1), the Subpoena Panel shall approve or deny the request.
 (B)Additional information for panelIf the Subpoena Panel determines that additional information is necessary to approve or deny a request for approval to issue a subpoena under subparagraph (A), the Subpoena Panel shall, not later than 20 days after the date on which the request is submitted—
 (i)request the additional information; and (ii)approve or deny the request.
 (3)Denial by panelIf a majority of the members of the Subpoena Panel votes to deny a request for approval to issue a subpoena under subparagraph (B)(ii), the subpoena may not be issued.
								(c)Notice to Attorney General
 (1)In generalIf the Subpoena Panel approves a request for approval to issue a subpoena under subsection (b)(2), the Inspector General shall notify the Attorney General that the Inspector General intends to issue the subpoena.
 (2)Decision of Attorney GeneralNot later than 10 days after the date on which the Attorney General is notified under paragraph (1), the Attorney General may—
 (A)object to the issuance of the subpoena if the subpoena will interfere with an ongoing matter; or
 (B)approve the issuance of the subpoena. (3)Issuance of subpoena approvedIf the Attorney General approves the issuance of the subpoena or does not object to the issuance of the subpoena during the 10-day period described in paragraph (2), the Inspector General may issue the subpoena.
 (d)Inclusion in annual reportNot later than 1 year after the date of enactment of this section, and every year thereafter, each Inspector General shall submit to the Chairperson of the Council of the Inspectors General on Integrity and Efficiency the number of times the Inspector General issued a subpoena under this section, which shall be included by the Chairperson in the annual report required under section 11(b)(3)(B)(viii).
 (e)Rule of constructionNothing in this section shall be construed to affect the exercise by an Inspector General of any testimonial subpoena authority established under any other provision of law.; and
 (3)in section 8G(g)(1), by inserting 6A, before and 7. (b)Matching program and Paperwork Reduction Act exception for inspectors generalSection 6 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (g)(1)In this subsection, the terms agency, matching program, record, and system of records have the meanings given those terms in section 552a(a) of title 5, United States Code. (2)For purposes of section 552a of title 5, United States Code, or any other provision of law, a computerized comparison of 2 or more automated Federal systems of records, or a computerized comparison of a Federal system of records with other records or non-Federal records, performed by an Inspector General or by an agency in coordination with an Inspector General in conducting an audit, investigation, inspection, evaluation, or other review authorized under this Act shall not be considered a matching program.
 (3)Nothing in this subsection shall be construed to impede the exercise by an Inspector General of any matching program authority established under any other provision of law.
 (h)Subchapter I of chapter 35 of title 44, United States Code, shall not apply to the collection of information during the conduct of an audit, investigation, inspection, evaluation, or other review conducted by the Council of the Inspectors General on Integrity and Efficiency or any Office of Inspector General, including any Office of Special Inspector General..
			4.Additional responsibilities and resources of the Council of the Inspectors General on Integrity and
 EfficiencySection 11 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in subsection (b)—
 (A)in paragraph (1)(B), by striking Director of National Intelligence and inserting Intelligence Community; and (B)by amending paragraph (3)(B)(viii) to read as follows:
					
 (viii)prepare and transmit an annual report on behalf of the Council on the activities of the Council to— (I)the President;
 (II)the appropriate committees of jurisdiction of the Senate and the House of Representatives; (III)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (IV)the Committee on Oversight and Government Reform of the House of Representatives.; (2)in subsection (c)(1)—
 (A)in subparagraph (G), by striking and at the end; (B)by redesignating subparagraph (H) as subparagraph (I); and
 (C)by inserting after subparagraph (G) the following:  (H)receive, review, and mediate any disputes submitted in writing to the Council by an Office of Inspector General regarding an audit, investigation, inspection, evaluation, or project that involves the jurisdiction of more than 1 Office of Inspector General; and;
 (3)in subsection (d)— (A)in paragraph (2)—
 (i)by striking subparagraph (C); (ii)by redesignating subparagraphs (A), (B), and (D) as clauses (i), (ii), and (iii), respectively, and adjusting the margins accordingly;
 (iii)in the matter preceding clause (i), as so redesignated, by striking The Integrity and inserting the following:  (A)In generalThe Integrity;
 (iv)in clause (i), as so redesignated, by striking , who and all that follows through Committee; (v)in clause (iii), as so redesignated, by inserting or the designee of the Director before the period at the end; and
 (vi)by adding at the end the following:  (B)Chairperson (i)In generalThe Integrity Committee shall elect 1 of the Inspectors General referred to in subparagraph (A)(ii) to act as Chairperson of the Integrity Committee.
 (ii)TermThe term of office of the Chairperson of the Integrity Committee shall be 2 years.; (B)by amending paragraph (5) to read as follows:
					
						(5)Review of allegations
 (A)In generalNot later than 7 calendar days after the date on which the Integrity Committee receives an allegation of wrongdoing against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), the allegation of wrongdoing shall be reviewed and referred to the Department of Justice or the Office of Special Counsel for investigation, or to the Integrity Committee for review, as appropriate, by—
 (i)a representative of the Department of Justice, as designated by the Attorney General; (ii)a representative of the Office of Special Counsel, as designated by the Special Counsel; and
 (iii)a representative of the Integrity Committee, as designated by the Chairperson of the Integrity Committee.
 (B)Referral to the ChairpersonNot later than 15 calendar days after the date on which an allegation of wrongdoing is referred to the Integrity Committee under subparagraph (A), the Integrity Committee shall determine whether to refer the allegation of wrongdoing to the Chairperson of the Integrity Committee to initiate an investigation.;
 (C)in paragraph (6)— (i)in subparagraph (A), by striking paragraph (5)(C) and inserting paragraph (5)(B); and
 (ii)in subparagraph (B)(i), by striking may and inserting shall; (D)in paragraph (7)—
 (i)in subparagraph (B)— (I)in clause (i)—
 (aa)in subclause (III), by striking and at the end; (bb)in subclause (IV), by striking the period at the end and inserting a semicolon; and
 (cc)by adding at the end the following:  (V)except as provided in clause (ii), ensuring, to the extent possible, that investigations are conducted by Offices of Inspector General of similar size;
 (VI)creating a process for rotation of Inspectors General assigned to investigate allegations through the Integrity Committee; and
 (VII)creating procedures to avoid conflicts of interest for Integrity Committee investigations.; (II)by redesignating clause (ii) as clause (iii); and
 (III)by inserting after clause (i) the following:  (ii)ExceptionThe requirement under clause (i)(V) shall not apply to any Office of Inspector General with less than 50 employees who are authorized to conduct audits or investigations.;
 (ii)by striking subparagraph (C); and (iii)by inserting after subparagraph (B) the following:
						
 (C)Completion of investigationIf an allegation of wrongdoing is referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee—
 (i)shall complete the investigation not later than 120 calendar days after the date on which the Integrity Committee made the referral;
 (ii)if the investigation cannot be completed within the 120-day period described in clause (i), shall— (I)promptly notify the congressional committees described in paragraph (8)(A)(iii); and
 (II)brief the congressional committees described in paragraph (8)(A)(iii) every 30 days until the investigation is complete.
 (D)Concurrent investigationIf an allegation of wrongdoing against an Inspector General or a staff member of an Office of Inspector General described under paragraph (4)(C) is referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Chairperson of the Integrity Committee may conduct any related investigation referred to the Chairperson under paragraph (5)(B) concurrently with the Department of Justice or the Office of Special Counsel, as applicable.
							(E)Reports
 (i)Integrity Committee investigationsFor each investigation of an allegation of wrongdoing referred to the Chairperson of the Integrity Committee under paragraph (5)(B), the Chairperson of the Integrity Committee shall submit to members of the Integrity Committee and to the Chairperson of the Council a report containing the results of the investigation.
 (ii)Other investigationsFor each allegation of wrongdoing referred to the Department of Justice or the Office of Special Counsel under paragraph (5)(A), the Attorney General or the Special Counsel, as applicable, shall submit to the Integrity Committee a report containing the results of the investigation.
 (iii)Availability to CongressAny Member of Congress shall have access to any report authored by the Integrity Committee.; (E)by striking paragraph (8)(A)(iii) and inserting the following:
					
 (iii)submit the report, with the recommendations of the Integrity Committee, to the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Oversight and Government Reform of the House of Representatives, and other congressional committees of jurisdiction; and
 (iv)following the submission of the report under clause (iii) and upon request by any Member of Congress, submit the report, with the recommendations of the Integrity Committee, to that Member.; 
 (F)in paragraph (9)(B), by striking other agencies and inserting the Department of Justice or the Office of Special Counsel; (G)in paragraph (10), by striking any of the following and all that follows through the period at the end and inserting any Member of Congress.; and
 (H)by adding at the end the following:  (12)Allegations of wrongdoing against special counsel or deputy special counsel (A)Special counsel definedIn this paragraph, the term Special Counsel means the Special Counsel appointed under section 1211(b) of title 5, United States Code.
							(B)Authority of integrity committee
 (i)In generalAn allegation of wrongdoing against the Special Counsel or the Deputy Special Counsel may be received, reviewed, and referred for investigation to the same extent and in the same manner as in the case of an allegation against an Inspector General or against a staff member of an Office of Inspector General described under paragraph (4)(C), subject to the requirement that the representative designated by the Special Counsel under paragraph (5)(A)(ii) shall recuse himself or herself from the consideration of any allegation brought under this paragraph.
 (ii)Coordination with existing provisions of lawThis paragraph shall not eliminate access to the Merit Systems Protection Board for review under section 7701 of title 5, United States Code. To the extent that an allegation brought under this paragraph involves section 2302(b)(8) of such title, a failure to obtain corrective action within 120 days after the date on which the allegation is received by the Integrity Committee shall, for purposes of section 1221 of such title, be considered to satisfy section 1214(a)(3)(B) of such title.
 (C)RegulationsThe Integrity Committee may prescribe any rules or regulations necessary to carry out this paragraph, subject to such consultation or other requirements as may otherwise apply.
 (13)Committee recordsThe Chairperson of the Council shall maintain the records of the Integrity Committee.; and (4)by adding at the end the following:
				
 (e)Authorization of appropriations for CouncilFor the purposes of carrying out this section, there are authorized to be appropriated into the revolving fund described in subsection (c)(3)(B), out of any money in the Treasury not otherwise appropriated, the following sums:
 (1)$7,500,000 for fiscal year 2016. (2)$7,800,000 for fiscal year 2017.
 (3)$8,100,000 for fiscal year 2018. (4)$8,500,000 for fiscal year 2019.
 (5)$8,900,000 for fiscal year 2020. (6)$9,300,000 for fiscal year 2021..
			5.Reports and additional information
 (a)Report on vacancies in the offices of inspector generalThe Comptroller General of the United States shall— (1)conduct a study of prolonged vacancies in the Offices of Inspector General during which a temporary appointee has served as the head of the office that includes—
 (A)the number and duration of Inspector General vacancies; (B)an examination of the extent to which the number and duration of such vacancies has changed over time;
 (C)an evaluation of the impact such vacancies have had on the ability of the relevant Office of Inspector General to effectively carry out statutory requirements; and
 (D)recommendations to minimize the duration of such vacancies; (2)not later than 9 months after the date of enactment of this Act, present a briefing on the findings of the study conducted under paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives; and
 (3)not later than 15 months after the date of enactment of this Act, submit a report on the findings of the study conducted under paragraph (1) to the committees described in paragraph (2).
 (b)Report on issues involving multiple offices of inspector generalThe Council of the Inspectors General on Integrity and Efficiency shall— (1)conduct an analysis of critical issues that involve the jurisdiction of more than 1 individual Federal agency or entity to identify—
 (A)each such issue that could be better addressed through greater coordination among, and cooperation between, individual Offices of Inspector General;
 (B)the best practices that can be employed by the Offices of Inspector General to increase coordination and cooperation on each issue identified; and
 (C)any recommended statutory changes that would facilitate coordination and cooperation among the Offices of Inspector General on critical issues; and
 (2)not later than 1 year after the date of enactment of this Act, submit a report on the findings of the analysis described in paragraph (1) to—
 (A)the Committee on Homeland Security and Governmental Affairs of the Senate; and
 (B)the Committee on Oversight and Government Reform of the House of Representatives.
					(c)Additional  information
 (1)In generalOn a semiannual basis to coincide with the preparation of the semiannual report required under section 5 of the Inspector General Act of 1978 (5 U.S.C. App.), the Office of Inspector General (in this subsection referred to as the Office) of each Federal agency or department shall submit to the appropriate committees of jurisdiction in the Senate and the House of Representatives, the Committee on Homeland Security and Governmental Affairs of the Senate, and the Committee on Oversight and Government Reform of the House of Representatives—
 (A)a report on each investigation conducted by the Office involving employees of the Federal agency or department, as applicable, receiving pay at the rate specified for GS-15 level or above of the General Schedule under section 5332 of title 5, United States Code, where misconduct was found but no prosecution resulted, including—
 (i)a detailed description of the facts and circumstances of the investigation; and (ii)a detailed description of the status and disposition of the matter, including—
 (I)if the matter was referred to the Department of Justice, the date of the referral; and (II)if the Department of Justice declined the referral, the date of the declination and an explanation of the reasons for the declination;
 (B)reports authored by the Office that are not available to the public; (C)a detailed description of any instance of whistleblower retaliation, including information about the official found to have engaged in retaliation and what, if any, consequences the Federal agency or department imposed to hold that official accountable, provided that the Office obtains whistleblower consent before revealing the whistleblower's personally identifiable information to Congress;
 (D)a detailed description of any attempt by the Federal agency or department, as applicable, to interfere with the independence of the Office, including—
 (i)with communication between the Office and Congress; and
 (ii)with budget constraints designed to limit the capabilities of the Office; (E)detailed descriptions of the particular circumstances of each—
 (i)investigation, evaluation, and audit conducted by the Office that is closed and was not disclosed to the public;
 (ii)outstanding unimplemented recommendation of the Office, as well as the aggregate potential cost savings of those open recommendations; and
 (iii)incident where the Federal agency or department, as applicable, has resisted or objected to oversight activities of the Office or restricted or significantly delayed access to information, including the justification of the Federal agency or department for such action; and
 (F)a narrative description of any audit, evaluation, and inspection provided by the Office to the Federal agency or department, as applicable, for comment that was not returned within 60 days.
 (2)Availability to members of CongressThe information described in paragraph (1) shall be available upon request by any Member of Congress.
 (d)Duty to submit and make available to the public certain work productsSection 4 of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:
				
 (e)(1)Whenever an Inspector General, in carrying out the duties and responsibilities established under this Act, issues a work product that makes a recommendation or otherwise suggests corrective action, the Inspector General shall—
 (A)submit the work product to— (i)the head of the establishment;
 (ii)the Committee on Homeland Security and Governmental Affairs and the Committee on Appropriations of the Senate;
 (iii)the Committee on Oversight and Government Reform and the Committee on Appropriations of the House of Representatives;
 (iv)the congressional committees of jurisdiction; (v)if the work product was initiated upon request by an individual or entity other than the Inspector General, that individual or entity; and
 (vi)any Member of Congress upon request; and (B)not later than 3 days after the work product is submitted in final form to the head of the establishment, post the work product on the website of the Office of Inspector General.
 (2)Nothing in this subsection shall be construed to authorize the public disclosure of information that is specifically prohibited from disclosure by any other provision of law..
 (e)Posting of reports on websites of Offices of Inspectors GeneralSection 8M(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended— (1)in paragraph (1)(A), by striking is made publicly available and inserting is submitted in final form to the head of the Federal agency or the head of the designated Federal entity, as applicable; and
 (2)by adding at the end the following:  (3)Rule of constructionNothing in this subsection shall be construed to authorize the public disclosure of information that is prohibited from disclosure by any other provision of law..
				6.Technical and conforming amendments
			(a)Repeals
 (1)Inspector General Act of 2008Section 7(b) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4312; 5 U.S.C. 1211 note) is repealed.
 (2)Financial Services and General Government Appropriations Act, 2009Section 744 of the Financial Services and General Government Appropriations Act, 2009 (division D of Public Law 111–8; 123 Stat. 693) is repealed.
				(b)Agency applicability
 (1)AmendmentsThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 8M—
 (i)in subsection (a)(1)— (I)by striking Each agency and inserting Each Federal agency and designated Federal entity; and
 (II)by striking that agency each place that term appears and inserting that Federal agency or designated Federal entity; (ii)in subsection (b)—
 (I)in paragraph (1), by striking agency and inserting Federal agency and designated Federal entity; and (II)in paragraph (2), by striking agency each place that term appears and inserting Federal agency and designated Federal entity; and
 (iii)by adding at the end the following:  (c)DefinitionsIn this section, the terms designated Federal entity and head of the designated Federal entity have the meanings given those terms in section 8G(a).; and
 (B)in section 11(c)(3)(A)(ii), by striking department, agency, or entity of the executive branch and inserting Federal agency or designated Federal entity (as defined in section 8G(a)). (2)Effective dateThe amendments made by paragraph (1) shall take effect on the date that is 180 days after the date of enactment of this Act.
 (c)Requirements for Inspectors General websitesSection 8M(b)(1) of the Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended—
 (1)in subparagraph (A), by striking report or audit (or portion of any report or audit) and inserting audit report, inspection report, or evaluation report (or portion of any such report); and (2)by striking report or audit (or portion of that report or audit) each place that term appears and inserting report (or portion of that report).
				(d)Corrections
 (1)Executive order numberSection 7(c)(2) of the Inspector General Reform Act of 2008 (Public Law 110–409; 122 Stat. 4313; 31 U.S.C. 501 note) is amended by striking 12933 and inserting 12993.
 (2)Punctuation and cross-referencesThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended—
 (A)in section 4(b)(2)— (i)by striking 8F(a)(2) each place that term appears and inserting 8G(a)(2); and
 (ii)by striking 8F(a)(1) and inserting 8G(a)(1); (B)in section 5(a)(13), by striking 05(b) and inserting 804(b);
 (C)in section 6(a)(4), by striking information, as well as any tangible thing) and inserting information), as well as any tangible thing; and (D)in section 8G(g)(3), by striking 8C and inserting 8D.
 (3)SpellingThe Inspector General Act of 1978 (5 U.S.C. App.), as amended by this Act, is further amended— (A)in section 3(a), by striking subpena and inserting subpoena;
 (B)in section 6(a)(4), by striking subpenas and inserting subpoenas; (C)in section 8D(a)—
 (i)in paragraph (1), by striking subpenas and inserting subpoenas; and (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena;
 (D)in section 8E(a)— (i)in paragraph (1), by striking subpenas and inserting subpoenas; and
 (ii)in paragraph (2), by striking subpena each place that term appears and inserting subpoena; and (E)in section 8G(d)(1), by striking subpena and inserting subpoena.May 5, 2015Reported with an amendment